          Case 1:21-cv-00338-NONE-EPG Document 1 Filed 03/05/21 Page 1 of 8

 1   Jeanne Anne Steffin, Esq. (SBN. 49437)
     Law Office of Jeanne Anne Steffin
 2   25422 Trabuco Rd, Ste. 105-660
     Lake Forest, California 92630
 3   Telephone: (626) 235-1173
     Fax:         (626) 227-1999
     Email: Jeanneannesteffin@gmail.com
 4
     Thomas P. Valet, Esq. (SBN. 2012219) Pro Hac Vice
 5   Rappaport Glass Levine & Zullo, LLP
     1355 Motor Parkway
 6   Islandia, New York 11749
     Telephone: (631) 293-2300
 7   Fax:        (631) 293-2918
     Email: tvalet@rapplaw.com
 8
 9   Attorneys for Plaintiffs
     Timothy Jason Dynes and
10   Danielle Rene Dynes

11
                             UNITED STATES DISTRICT COURT
12
                             EASTERN DISTRICT OF CALIFORNIA
13
14
     Timothy Jason Dynes and                             Case No.: [Case No.]
15   Danielle Rene Dynes,
16                                     Plaintiffs,       COMPLAINT

17   v.
18   United States of America,
19                                    Defendant.
20
21         Plaintiffs, by and through their attorneys, Jeanne Anne Steffin and Thomas P.
22
     Valet, respectfully allege upon information and belief, the following:
23
                                  JURISDICTION AND VENUE
24
25         1.     Jurisdiction for this action in the United States District Court arises under 28
26
     U.S.C § 1346(b) and the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 2675(a), which
27
     provides that a tort claim which is administratively denied or not given administrative
28

                                                     1
                                                                                          [Case No.]
          Case 1:21-cv-00338-NONE-EPG Document 1 Filed 03/05/21 Page 2 of 8

 1   disposition within 6 months of the filing of the claim may be presented to a Federal
 2
     District Court for judicial consideration.
 3
           2.     Venue is based upon 28 U.S.C. 1402(b) in that the acts or omissions
 4
 5   complained of occurred within this judicial district.
 6
                                   FIRST CAUSE OF ACTION
 7
                                FOR MEDICAL MALPRACTICE
 8
 9         3.     Prior to the commencement of this action, Plaintiffs Timothy Jason Dynes
10
     and Danielle Rene Dynes presented Administrative Tort Claims for Damage, Injury or
11
     Death (Standard Form 95) to the United States of America, Department of Veterans
12
13   Affairs, Office of General Counsel, 810 Vermont Ave., Washington, D.C., 20420.
14
           4.     More than six months have elapsed since the filing of the aforesaid claims,
15
     and the claims have been administratively denied on December 17, 2020 via Certified
16
17   Mail, and, therefore, litigation can be pursued timely by the Plaintiffs for a period of six
18
     months following such denial, up through June 17, 2021.
19
           5.     Plaintiffs Timothy Jason Dynes and Danielle Rene Dynes are citizens and
20
21   residents of the State of California, County of Stanislaus.
22
           6.     Upon information and belief, defendant United States of America, at all
23
     times mentioned herein, owned, operated, maintained, staffed and controlled a medical
24
25   facility known as the Sacramento VA Medical Center in Mather, California (hereinafter
26
     “VAMC-MATHER”), within this judicial district.
27
28

                                                   2
                                                                                           [Case No.]
          Case 1:21-cv-00338-NONE-EPG Document 1 Filed 03/05/21 Page 3 of 8

 1         7.     Upon information and belief, the physicians, surgeons, nurses, attendants,
 2
     anesthesiologists, nurse anesthetists, assistants, consultants, staff members, and other
 3
     medical care providers at the VAMC-MATHER were the ostensible agents, actual agents
 4
 5   and employees of the Defendant United States of America, and in doing the things
 6
     hereinafter mentioned, were acting within the scope of their authority as such agents and
 7
     employees with the consent of Defendant UNITED STATES OF AMERICA.
 8
 9         8.      That Plaintiff Timothy Jason Dynes came under the care of VAMC-
10
     MATHER and the afore-mentioned physicians, surgeons, nurses, attendants, assistants,
11
     consultants and other health care providers at the VAMC-MATHER, for the purpose of
12
13   receiving medical care and treatment for various medical conditions, including medical
14
     conditions affecting his ears. The Defendant, through its agents and employees,
15
     undertook and agreed to care for and treat the Plaintiff, thereby creating a duty of care to
16
17   Plaintiff Timothy Jason Dynes.
18
           9.     On or about October 13, 2017, the Defendant performed a surgical repair of
19
     certain medical conditions in Plaintiff Timothy Jason Dynes’ left ear. That surgery was
20
21   expected to last no more than 2.5 hours. However, the surgery on Mr. Dynes took
22
     approximately seven hours. For the entirety of that time, Mr. Dynes was kept in a fixed,
23
     prone position with his head turned to the right. Consequently, the muscles and nerves in
24
25   his neck and shoulder were stretched for an excessive amount of time, causing permanent
26
     damage to the tissues, muscles and nerves in his neck, left arm and shoulder.
27
28

                                                   3
                                                                                          [Case No.]
          Case 1:21-cv-00338-NONE-EPG Document 1 Filed 03/05/21 Page 4 of 8

 1         10.    That in the aforementioned treatment of Plaintiff Timothy Jason Dynes, and
 2
     specifically with respect to the careless manner in which the Defendant, its ostensible
 3
     agents, actual agents, and employees, performed surgery on him, The Defendant
 4
 5   negligently failed to possess and failed to exercise that degree of knowledge and skill
 6
     ordinarily possessed and exercised by other hospitals, physicians, nurses, attendants,
 7
     assistants, consultants and contractors in the same or similar locality.
 8
 9         11.    Defendant, its ostensible agents, servants, physicians, staff members,
10
     employees and/or independent contractors were careless and negligent in care and
11
     treatment of Plaintiff, Timothy Jason Dynes, in that they failed to properly treat him in
12
13   accordance with ordinary and customary medical standards; failed to act reasonably in
14
     their care and treatment of the Plaintiff; failed to properly examine Plaintiff; failed to
15
     properly perform surgery on him; negligently kept his body, head, neck and shoulder in a
16
17   fixed position during surgery for an unreasonable amount of time; failed to relieve the
18
     pressure on the muscles and nerves in his neck and shoulder, failed to take breaks during
19
     the prolonged surgery to relieve the stretching and pressure on the neck, arm and
20
21   shoulder; failed to move Plaintiff’s body, neck and shoulder during the surgery so as to
22
     relieve the stretching and pressure caused by being in a fixed position for an excessive
23
     period of time; and were otherwise negligent and departed from accepted standards of
24
25   medical practice in their care and treatment of the Plaintiff Timothy Jason Dynes.
26
           12. As a proximate result of the aforesaid negligence and medical malpractice,
27
     Plaintiff Timothy Jason Dynes suffered an injury to the muscles, tissues and nerves in his
28

                                                    4
                                                                                            [Case No.]
          Case 1:21-cv-00338-NONE-EPG Document 1 Filed 03/05/21 Page 5 of 8

 1   neck and left arm and shoulder; a left brachial plexus injury; impairment of his ability to
 2
     move and use his left arm and shoulder; loss of range of motion of his neck, left arm and
 3
     shoulder; loss of strength in the muscles of the neck, left arm and shoulder; weakness of
 4
 5   the neck, left arm and shoulder; pain and suffering; mental anguish and loss of enjoyment
 6
     of life; and his injuries have interfered with and in some cases prevented him from
 7
     performing his normal activities of daily living and have interfered with and in some
 8
 9   cases prevented him from performing his normal work duties; he has and will continue to
10
     incur medical costs and expenses; and he has and will continue to suffer a loss or
11
     diminishment of earnings; all of which injuries and damages are permanent in nature.
12
13         13. That by reason of the foregoing, Plaintiff Timothy Jason Dynes has been
14
     damaged in a sum not to exceed $10,000,000.00.
15
                                 SECOND CAUSE OF ACTION
16
17                  FOR FAILURE TO OBTAIN INFORMED CONSENT
18
19
           14. Plaintiffs repeat the prior paragraphs of this Complaint as if fully set forth
20
21   herein.
22
           15. The Defendants, their agents, servants and/or employees, failed to inform
23
     Plaintiff Timothy Jason Dynes of the risks, benefits and alternatives related to the care
24
25   and treatment they provided to her so that an informed consent could be provided.
26
           16.    A reasonably prudent person in Plaintiff’s position would not have
27
     undergone the care and treatment provided by the Defendant, its agents, servants and/or
28

                                                  5
                                                                                          [Case No.]
          Case 1:21-cv-00338-NONE-EPG Document 1 Filed 03/05/21 Page 6 of 8

 1   employees if they had been fully informed of the risks, benefits and alternatives related to
 2
     the care and treatment provided by Defendant.
 3
           17.    That as a consequence of the foregoing, there was no informed consent to
 4
 5   the care and treatment provided by Defendant to the Plaintiff.
 6
           18.    The failure to adequately and fully inform Plaintiff of the risks, benefits and
 7
     alternatives related to the care and treatment provided by Defendant was a proximate
 8
 9   cause of the injuries Plaintiff Timothy Jason Dynes sustained.
10
           19.    As a proximate result of the aforesaid failure to obtain proper informed
11
     consent, Plaintiff Timothy Jason Dynes suffered an injury to the muscles, tissues and
12
13   nerves in his neck and left arm and shoulder; a left brachial plexus injury; impairment of
14
     his ability to move and use his left arm and shoulder; loss of range of motion of his neck,
15
     left arm and shoulder; loss of strength in the muscles of the neck, left arm and shoulder;
16
17   weakness of the neck, left arm and shoulder; pain and suffering; mental anguish and loss
18
     of enjoyment of life; and his injuries have interfered with and in some cases prevented
19
     him from performing his normal activities of daily living and have interfered with and in
20
21   some cases prevented him from performing his normal work duties; he has and will
22
     continue to incur medical costs and expenses; and he has and will continue to suffer a
23
     loss or diminishment of earnings; all of which injuries and damages are permanent in
24
25   nature.
26
           20.    That by reason of the foregoing, Plaintiff Timothy Jason Dynes has been
27
     damaged in a sum not to exceed $10,000,000.00.
28

                                                  6
                                                                                          [Case No.]
          Case 1:21-cv-00338-NONE-EPG Document 1 Filed 03/05/21 Page 7 of 8

 1                                 THIRD CAUSE OF ACTION
 2
                  ON BEHALF OF PLAINTIFF DANIELLE RENE DYNES
 3
 4
 5         21.    Plaintiffs repeat the prior paragraphs of this Complaint as if fully set forth
 6
     herein.
 7
           22.    That at all times hereinafter mentioned, Plaintiff Danielle Rene Dynes was
 8
 9   and still is the lawful wife of Plaintiff Timothy Jason Dynes and as such cohabited
10
     together with him and she was entitled to the services, society, enjoyment,
11
     companionship, comfort, support and consortium of her spouse.
12
13         23.    That solely by reason of the negligence, carelessness and malpractice of the
14
     Defendant, Plaintiff Danielle Rene Dynes has been deprived of the services, society,
15
     enjoyment, companionship, comfort, support and consortium of her husband and such
16
17   loss is continuing into the future, and she has been compelled to incur hospital and
18
     medical expenses on her husband’s behalf and such expenses are continuing into the
19
     future, all to her damage.
20
21         24.    By reason of the foregoing, Plaintiff Danielle Rene Dynes has been damaged
22
     in a sum not to exceed $1,000,000.00.
23
           WHEREFORE, Plaintiffs demand judgment against Defendant, United States of
24
25   America in the amount of $10,000,000.00 on the First Cause of Action, $10,000,000.00
26
     on the Second Cause of Action, and $1,000,000.00 on the Third Cause of Action,
27
28

                                                   7
                                                                                           [Case No.]
          Case 1:21-cv-00338-NONE-EPG Document 1 Filed 03/05/21 Page 8 of 8

 1   together with the interest, costs and disbursements of this action; and an award of such
 2
     other and further relief as this Court may deem just and proper.
 3
     Dated: March 5, 2021
 4
 5                                   LAW OFFICE OF JEANNE ANNE STEFFIN
                                     Attorney for Plaintiffs
 6
 7                                      s/ Jeanne Anne Steffin_______
                                     By: Jeanne Anne Steffin, Esq.
 8
                                     25422 Trabuco Rd, Ste. 105-660
 9                                   Lake Forest, California 92630
                                     Telephone: (626) 235-1173
10
                                     Fax:         (626) 227-1999
11                                   Email: Jeanneannesteffin@gmail.com
12
                                     RAPPAPORT, GLASS, LEVINE & ZULLO, LLP
13                                   Attorneys for Plaintiff
14
                                          s/ Thomas P. Valet______
15                                   By: Thomas P. Valet, Esq., Pro Hac Vice
                                     1355 Motor Parkway
16
                                     Islandia, New York 11749
17                                   Telephone: (631) 293-2300
                                     Fax:         (631) 293-2918
18
                                     Email: tvalet@rapplaw.com
19
20
21
22
23
24
25
26
27
28

                                                  8
                                                                                        [Case No.]
